GilfillaN, C. J.
This case must follow the decision in Bryant v. City of St. Paul, 38 Minn. 289, in which it was held that the duties of a board of health of a city, established, and its duties prescribed, by an act of the legislature, are not municipal or corporate duties, but are governmental or police functions, and that in the performance of such duties the officers of the board are not servants or agents of the city, within the rule respondeat superior.
There is no distinction in the character, in this respect, of the duties of a board of health and a fire department of a city, provided for, and its powers and duties defined, by act of the legislature. The authorities are practically uniform to the effect that the service required of such a fire department is a public service for the general welfare of the public, and not a municipal or corporate duty, and that, in the absence of a statute imposing such liability on the city, it is not liable for the acts or misconduct of the department. Hafford v. City of New Bedford, 16 Gray, 297; Jewett v. City of New Haven, 38 Conn. 368; Fisher v. Boston, 104 Mass. 87; Howard v. San Francisco, 51 Cal. 52; Wilcox v. City of Chicago, 107 Ill. 334; Heller v. Sedalia, 53 Mo. 159; Smith v. City of Rochester, 76 N. Y. 506; Hayes v. City of Oshkosh, 33 Wis. 314; Wheeler v. City of Cincinnati, 19 Ohio St. 19. The defendant is not liable for the negligent act complained of.
Order affirmed.